Ragan, C.
This is an action of forcible detainer brought by Frank L. Dunn against W. J. Brown. The district court of Lan*53caster county, after a trial to a jury and a finding by them that the defendant was guilty, rendered judgment of restitution against Brown and he brings the case here on error.
No briefs have been filed by either party. The judgment of the district court is supported by both the pleadings and the evidence. The case appears to have been brought here simply for delay. We will not examine errors alleged in a petition in error unless such errors are specifically pointed out and relied upon in the briefs filed in the case, under the rules of this court. (Phœnix Ins. Co. v. Reams, 37 Neb., 423.) The judgment of the district court is
Affirmed.